In an action to recover damages against the defendant accounting firm, plaintiff appeals from an order of the Supreme Court, Kings County (Rader, J.), dated February 10, 1981, which, upon defendant’s motion to amend a prior order of the same court, dated September 22,1980, amended the fifth decretal paragraph of said order. Order reversed, without costs or disbursements, the motion to amend is denied and the original fifth decretal paragraph is reinstated. The conduct of plaintiff and its attorneys in preparing this case for trial has been far less than satisfactory, as defendant’s counsel has gone to considerable effort to demonstrate. The record does not support a finding, however, that plaintiff has engaged in a deliberate effort to defeat defendant’s right to full disclosure. Plaintiff should not, therefore, be precluded to the extent of being denied the ability to make out a prima facie case. Accordingly, we deny the motion to amend. Damiani, J. P., Titone, Laser and Gibbons, JJ., concur.